DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and species SCD in the reply filed on 5/25/22 is acknowledged.
Claims 31 and 35-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-30 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 5,273,738), as evidenced by McKinney-Freeman et al. (PNAS 2002, 99, 1341-1346)
or Ralph et al. (J. Immunol. 1984, 132, 2510-2514) in view of Ali et al. (Blood Reviews 2016, 30, 389-399).
Matthews et al. (US 5,273,738) discloses a method of selectively delivering radiation homogeneously to lymphoid and marrow tissues (e.g. marrow ablation) in vivo by administering to a patient an effective dose of a radiolabeled immunological binding partner (IBP) of a T-200 antigen, such as 131I-BC8 (abstract; column 5, lines 48+; column 6, lines 27-34 and 63+; claims 1,2,5,6,14). The T-200 (CD45) antigen is a target for the radiolabeled immunological binding partner therapy as T-200 is the most widely distributed hematopoietic antigen (column 2, lines 47+; column 4, lines 11-45; column 7, lines 18-34).
The radiolabeled IBP can be used in patients with sickle cell anemia (column 7, lines 45+) which encompasses the SCD of the instant claims and is capable of the same functions, such as being treatable via genetically edited cell therapy, such as edited β-globin hematopoietic stem cell therapy. 
The radioactive atoms that are compatible with radiotherapy comprise 131I, 211At, 90Y, etc. (column 5, lines 48-56) and the immunological binding partners comprise antibodies that bind to T-200 antigens, such as BC8 and 9.4 (column 6, lines 46+). 
The radioactive atoms of the disclosure encompass the radiolabels of the instant claims. 
The BC8 of the disclosure encompasses the BC8 of the instant claims.
Ablation is meant as the delivery of sufficient radiation to the marrow space to destroy all preexisting hematopoietic cells, thereby resulting in the clearance of these cells from the space (column 8, lines 3-7).
The diagnostic and therapeutic doses include 5-10 mCi range and 100 plus mCi range, respectively (column 8, lines 44+) which encompass the single dose and effective amount of the instant claims.
A representative does of the T-200 IBPs will range from about 0.1 to about 10 mg/kg body weight of the patient (column 5, lines 1-6) but the nature of the condition to be treated and/or the result to be achieved, severity of the condition, etc. will be taken into consideration (column 4, lines 63+). The dose should be sufficient to achieve the desired selectivity of radiation delivered to and throughout the target tissue (column 5, lines 1-6).
Ralph et al. (J. Immunol. 1984, 132, 2510-2514) discloses that the antigens of the T200 family of cell surface glycoproteins are present on hematopoietic stem cells (abstract; p2513, discussion). 
McKinney-Freeman et al. (PNAS 2002, 99, 1341-1346) discloses that CD45 is a hematopoietic stem cell (HSC) antigen. CD45 is a cell surface tyrosine phosphatase that has been found in several isoforms on all nucleated cells of hematopoietic origin including HSCs (abstract; p1341, right column, second paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the radiolabeled-BC8 of Matthews et al. for depleting a subject’s hematopoietic stem cells as the radiolabeled-BC8 (e.g. 131I-BC8) can be used to selectively deliver  radiation to T-200 antigens and destroy all preexisting hematopoietic cells wherein antigens of the T200 (CD45) family of cell surface glycoproteins are present on hematopoietic stem cells, as evidenced by Ralph et al. and McKinney-Freeman et al. Therefore, it would have been predictable to one of ordinary skill in the art that the hematopoietic stem cells present will be destroyed during the radiotherapy with radiolabeled-BC8 (e.g. 131I-BC8) as they specifically target T200 (CD45) family of cell surface glycoproteins present on the hematopoietic stem cells.

Matthews et al. does not disclose 225Ac-BC8 and the effective dose of the instant claim 34.
Ali et al. (Blood Reviews 2016, 30, 389-399) discloses that radioimmunotherapy (RIT) is used as a preparative conditioning tool for patients with a variety of hematological malignancies and hematopoietic stem cell transplantation (abstract). CD45 antigen is stably expressed on the surface of virtually all hematopoietic cells and that 131I-BC8 has been used to target CD45 for RIT (p393, 4.2.2. CD45 targeting). Most of RIT uses β-emitting radionuclides (131I and 90Y) but α-emitters, such as 213Bi, 225Ac and 211At have a superior biological effectiveness and less off-target toxicity (p390, right column, first full paragraph; table 1). α-particle emitters combined with anti-CD45 have been tested in animal studies (p395, left column, first two short paragraphs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 131I of Matthews et al. for the α-emitters, such as 225Ac of Ali et al. for the advantage of a superior biological effectiveness and less off-target toxicity. 
Matthews et al. teaches that the antibodies that bind to T-200 antigens can be radiolabeled with a variety of radionuclides, such as 131I, 211At, 90Y, etc. and therefore, it would have been predictable to one of ordinary skill in the art to substitute a known β-emitting radionuclide (131I and 90Y) for a known α-emitting radionuclide (211At or 225Ac) with the expectation of success for depleting a subject’s hematopoietic stem cells as Matthews et al. teaches of the use of β-emitting radionuclides and α-emitting radionuclide interchangeably.
Furthermore, it is obvious to vary and/or optimize the amount of α-emitting-BC8 (e.g. 225Ac-BC8) provided in the composition, according to the guidance provided by Matthews et al., to provide a composition having the desired properties such as the desired effective amount for the depletion of a subject’s hematopoietic stem cells depending on the nature of the condition to be treated and/or the result to be achieved, severity of the condition, etc. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Relevant Prior Art
	Matthews et al. (Blood 1995, 85, 1122-1131) discloses 131I-anti-CD45 antibody (BC8) therapy of leukemia via delivering radiation specifically to hematopoietic tissues. 
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618